Citation Nr: 0702276	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  99-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine, including as secondary to a 
service-connected bilateral foot disorder.

2.  Entitlement to service connection for a left hip 
disorder, including as secondary to a service-connected 
bilateral foot disorder

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 through 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran has since relocated and the 
St. Petersburg, Florida, RO is now the Agency of Original 
Jurisdiction (AOJ).

The issue of entitlement to service connection for 
degenerative changes of the lumbar spine, including as 
secondary to a service-connected bilateral foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Board continues to defer the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) pending final adjudication 
and rating of the veteran's service connection claims.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with left hip strain, 
which is as likely as not related to his service-connected 
foot disability.

2.  The medical evidence of record does not show that the 
veteran's chronic obstructive pulmonary disease (COPD) is 
related to his in-service pneumonia treatment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability, including as secondary to a service connected 
bilateral foot disorder, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).

2.  The criteria for service connection for a lung disorder 
are not met.  
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a hip 
disability as secondary to his service-connected foot 
disability, as well as service connection for a lung 
disorder.  Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 
3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.  .  

Hip
The veteran contends that he has a current left hip 
disability as a result of his service-connected foot 
disability.  The veteran was diagnosed with left hip strain.  
The question, under § 3.310(a), becomes whether the veteran's 
left hip strain is connected to his service-connected foot 
disability.

The medical evidence of record shows that the veteran was 
using crutches in September 1994 following his foot surgery.  
In April 1995, an examination report shows that the veteran's 
increased hip pain was in correlation with increased foot 
pain.  Several months later, in January 1996, a medical 
report notes that the veteran was status post bunion surgery 
with complications and with secondary hip arthralgia.  A 
February 1996 report confirms the right hip arthralgia 
diagnosis, and a VA examination of the same month reports on 
the veteran's left hip pain, but provides no opinion as to 
etiology.  The veteran was afforded another VA examination in 
February 1998.  The examiner noted the veteran's history of 
foot surgery and crutch use for a year after which the 
veteran had hip and back pain.

At the veteran's January 2005 VA examination, he again stated 
that his hip pain onset in 1995.  He described his current 
pain as constant nagging pain in his left hip.  He stated 
that it does impact him when he has to walk a long distance, 
but does not impact him at work, because he does not do long 
walking on the job.  Examination revealed no evidence of 
limping and the examiner noted that the veteran's hip was 
"level on standing."  The x-ray showed mild degenerative 
changes of the left hip.  The examiner diagnosed left hip 
strain, but stated that it cannot be related to the foot 
condition without resorting to speculation.  

Although the January 2005 VA examiner was unable to establish 
a nexus for the veteran's left hip strain, the examiner also 
did not rule out the possibility of a connection between the 
hip and the foot.  The examiner did not address the records 
described above, which include several statements 
contemporaneous with the onset of hip pain and crutch usage, 
which show that the veteran's hip pain as secondary to the 
foot disability or to the crutch use.  See April 1995 and 
January 1996 treatment records described above.  The January 
2005 VA examiner notes the veteran's report of pain 
manifesting in approximately 1995, but makes no opinion as to 
his specific claim.  In fact, the examiner does not discuss 
the basis for his opinion at all.  The examiner makes no 
comment as to the likelihood of the veteran's hip pain being 
secondary to his crutch usage considering the timing of the 
pain's manifestation.  Because the VA examiner's opinion 
essentially ignores the pertinent question, it is of minimal 
usefulness in this analysis.  

Considering the evidence of record apart from the January 
2005 report, it becomes clear that there is evidence in favor 
of the veteran's claim, and evidence neutral in nature, but 
no evidence specifically against his claim.  Because there is 
evidence to support the veteran's claim, and no evidence 
ruling out a connection between the veteran's hip strain and 
his foot, at the very least, the evidence is in relative 
equipoise in showing that the veteran's left hip disability 
is as likely as not due to his service-connected foot 
disability.  By extending the benefit of the doubt to the 
veteran, this claim is granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).  

Lungs
The veteran contends that he has a current lung disability as 
a result of in-service respiratory illnesses.  As discussed 
above, to establish service connection for his lung 
disability, the veteran must show a current lung disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

At his January 2005 VA examination, the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD).  He was 
also noted as having a positive tuberculosis test in 1995, 
but without active pulmonary TB.  While the positive TB test 
does not amount to a current disability, COPD does satisfy 
this element of the veteran's service connection claim.

The claims folder must also show evidence of an in service 
incurrence of a lung disability in order for service 
connection to be established.  The veteran's service medical 
records show that he was treated for pneumonia in May 1967, 
May 1968, and November 1968.  These appear to be isolated 
incidents of the disease, as the veteran underwent a 
separation examination in October 1969, which was negative as 
to any pneumonia or respiratory disease.  While the claims 
folder does contain evidence of an in-service respiratory 
illness, there must also be evidence of a connection between 
the veteran's current COPD and his in-service pneumonia.  
There is no such evidence.

In March 1976, in correlation with coronary treatment, the 
veteran was administered a chest x-ray that came back normal.  
The report showed "no abnormalities of the heart, lungs, 
bones or mediastinum."  Many years later, in June 1994, the 
veteran had a chest x-ray that again came back normal.  In 
November 1994 a chest x-ray revealed an upper respiratory 
infection (URI), but no abnormality.  The following month a 
second x-ray showed "some hyperinflation."  In February 
1995, another chest x-ray was normal.  And, in December 1995, 
the veteran was diagnosed with right lung dysplacia, benign.  
In July 1996, another chest x-ray was normal and specifically 
noted "no evidence of active lung or pleural disease."  The 
record is devoid of evidence of continuous treatment for any 
respiratory disease throughout this time.  

At the veteran's January 2005 VA examination, he was examined 
for respiratory diseases and, as stated above, diagnosed with 
COPD.  Because the veteran failed to respond to VA's May 2004 
letter requesting information as to private treatment, the VA 
examiner had to base his report upon the evidence of record 
and the veteran's reported history.  The veteran reported a 
history of a positive skin test for TB in approximately 1995, 
but noted that he has never had active TB.  The veteran also 
reported treatment for a spot on his left lung in 
approximately 1993 or 1994.  The examiner also noted the 
veteran's current COPD diagnosis with complaints of shortness 
of breath, wheezing and occasional cough.  The veteran has a 
history of smoking three packs of cigarettes per day for 
thirty years.  While the veteran's diagnoses are generally 
made from his reported history, this is all the examiner had 
available.  With this information and a review of the claims 
folder, the examiner confirmed the diagnosis of COPD, but 
opined that it is secondary to heavy cigarette smoking.  The 
examiner stated that neither the veteran's COPD, nor his 
positive TB skin test could be related to the episodes of 
pneumonia in service, because the pneumonia was treated and 
resolved in service.  There is no evidence of treatment for 
pneumonia since service and there is no evidence connecting 
any current respiratory illness with the veteran's in-service 
pneumonia.

Because the record is devoid of evidence of a connection 
between the veteran's current COPD diagnosis and his in-
service pneumonia treatment, the preponderance of the 
evidence is against his claim.  Service connection is not 
warranted.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for hip and lung disabilities.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in May 2004 that informed him of 
the evidence necessary to establish entitlement to service 
connection on a direct and secondary basis.  The veteran was 
notified of what was necessary to establish his claims, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  The letter also asked the veteran to provide 
VA with any pertinent evidence he may have regarding his 
claims.  Thus, this letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of these issues on the 
merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, VA and private 
treatment records, and VA examination reports have been 
associated with the claims folder.  The veteran requested, 
but then failed to appear for his Board hearing, so no 
hearing transcript is of record.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.  He was asked to inform VA of any 
information regarding private treatment for his claimed 
disabilities in VA's May 2004 letter, but failed to respond.  
Thus, despite mentioning private treatment for his lung 
disorder during his January 2005 VA examination, no such 
evidence is part of the record.

The veteran was afforded a VA respiratory and orthopedic 
examination in January 2005.  This examination was adequate 
for rating purposes and satisfied the Board's December 2003 
remand.  An additional examination is not warranted.  While 
the veteran's representative's October 2006 statement 
suggests that another examination is required to comply with 
the Board's remand, the Board did not order examinations by 
specialists.  Rather, the Board ordered respiratory and 
orthopedic examinations, which the veteran received.  No 
additional examination is warranted.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for a left hip disorder, 
including as secondary to a service connected bilateral foot 
disorder, is granted.

Entitlement to service connection for a lung disorder is 
denied.


REMAND

The veteran alleges that he has a current lumbar spine 
disability that was caused by his service-connected bilateral 
foot disability.  The medical evidence of record shows that 
the veteran is currently diagnosed with degenerative joint 
disease of the lumbar spine, status post laminectomy.  See 
January 2005 VA examination report.  Records dating back to 
the March 1996 x-ray report, which shows degenerative changes 
with narrowing at L3-4-5-S1, support the veteran's current 
diagnosis.  For service connection under § 3.310(a), however, 
the medical evidence must also show that his current 
disability is proximately due to his service-connected foot 
disability.  

Under 38 C.F.R. § 3.159(c), VA has a duty to assist the 
veteran with obtaining evidence relevant to this claim.  This 
includes assisting the veteran with obtaining documents in 
the control of the federal government, as well as private 
records.  In its May 1999 Supplemental Statement of the Case, 
the RO refers to treatment for back pain following a motor 
vehicle accident.  There is no evidence to suggest that the 
RO assisted in obtaining medical evidence surrounding this 
accident.  Such evidence is relevant in that it may assist in 
determining the onset of the veteran's back disability.  A 
remand is necessary to allow VA to meet its § 3.159(c) duty 
and assist the veteran in obtaining these records.

Under 38 C.F.R. § 3.159(c)(4), a medical examination or 
opinion based upon a review of the evidence of record is 
warranted when VA determines it is necessary to decide the 
claim.  Here VA made such a determination.  The veteran was 
afforded a VA examination in February 1998, but the examiner 
did not have the benefit of a review of the claims folder at 
the time of the examination.  Thus, the Board, in December 
2003, ordered another VA examination, which took place in 
January 2005.

At his January 2005 VA examination, the veteran was 
consistent with his description of the onset of his back 
pain.  He again described it as beginning in 1995, following 
his foot surgery and crutch usage.  On examination, there was 
no spasm, but there were complaints of pain on extension 
backward and lateral flexion bilaterally.  The x-ray revealed 
moderate changes of degenerative arthritis present in the 
lumbosacral spine.  The examiner diagnosed degenerative joint 
disease of the lumbar spine, status post laminectomy, and 
opined that the back disability cannot be related to the 
service-connected foot without resort to speculation.  

The VA examiner gave no basis for his vague conclusion.  He 
did not discuss any of the medical evidence, or any aspect of 
the claims folder for that matter.  The medical history 
portion of the examination report appears to be solely from 
the veteran's statements of that day.  Under 38 C.F.R. 
§ 3.159(c)(4), the veteran is entitled to an examination with 
a complete review of the claims folder and with a medical 
conclusion based upon the medical evidence of record.  This 
is not what the veteran received.  As such, a remand is 
warranted.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran to obtain evidence 
relevant to his claim under 38 C.F.R. 
§ 3.159(c).  This includes requesting from 
the veteran all information (including 
names, addresses, and dates of treatment) 
surrounding any motor vehicle accidents 
that the veteran's has had since service.  
The RO should obtain signed authorizations 
to obtain records for all treatment 
identified by the veteran and assist him 
in obtaining all relevant records.  
Associate all evidence obtained with the 
claims folder. 

3.  Once the requests in paragraphs 1 and 
2 above are complete, obtain an addendum 
to the January 2005 VA examination report, 
or, if necessary, obtain a new 
examination, with regard to the veteran's 
back disability.  The examiner should 
provide an opinion regarding the etiology 
of the veteran's back disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's back disorder was caused by the 
veteran's service-connected foot 
disability, or any disease or injury 
during service?  If records are obtained 
regarding a post-service automobile 
accident, the examiner should also discuss 
its relationship any current back 
disability of the veteran.

A complete rationale should be provided 
for any opinion expressed.  The examiner 
should point to the specific evidence of 
record that he or she is relying on when 
rendering the opinion.  The veteran's 
claims folder should be reviewed in 
connection with this request.  

4.  Readjudicate the veteran's claims, 
including the TDIU claim once all service 
connection claims are finally adjudicated. 
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


